DETAILED ACTION
Applicant amended claims 2, 8 and 14 in the amendment dated 9/27/2021
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 2, 8, and 14 disclose the distinct features of a network attach procedure including a request to activate a context for a default bearer, and based upon a timer, terminating, by the device in the MME, the network attachment procedure if a third message indicating the context for the default bearer has not been received from the UE within the predetermined time, wherein the third message is transmitted from the UE only after the context for the default bearer is activated, in conjunction with all other limitations of the independent claims.  The closest prior art, 3GPP TS 24.301 V0.4.0 discloses the network attachment including a request to activate a context for a default bearer, but does not explicitly disclose of a network attach procedure including a request to activate a context for a default bearer, and based upon a timer, terminating, by the device in the MME, the network attachment procedure if a third message indicating the context for the default bearer has not been received from the UE within the predetermined time, wherein the third message is transmitted from the UE only after the context for the default bearer is activated.  Therefore, claims 2-14 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 22, 2021